                              UNITED STATES DISTRICT COURT


                           FOR THE DISTRICT OF RHODE ISLAND




OLGA BACHILOVA                         :

       v.                              :       C.A. No.: 1:19-CV-00174-JJM-LDA

THE PRESERVATION SOCIETY :

OF NEWPORT COUNTY                      :



                             ANSWER WITH SPECIAL DEFENSES

1.     Admitted.

2.     Admitted

3.     The Defendant neither admits nor denies the legal assertion contained in Paragraph Three

(3) but leaves the Plaintiff to her proof thereon.

4.     The Defendant neither admits nor denies the legal assertion contained in Paragraph Four

(4) but leaves the Plaintiff to her proof thereon.

5.     Admitted.

6.     Admitted that the Plaintiff was hired as the Preservation Architect.

7.     Denied.

8.     Admitted.

9.     Denied.




                                                     1
10.    The Plaintiff is without sufficient information to admit or deny the Plaintiff’s assertion of

the date when she first met Mr. Daly, and therefore denies the same, leaving the Plaintiff to her

proof thereon.

11.    The Defendant admits that Mr. Daly spoke with the Plaintiff and David Oakley, the Lead

Carpenter, about PSNC maintenance database. The Defendant is uncertain of the intended

meaning of the Plaintiff’s allegation that “the functions of the Plaintiff were limited to the

information associated with the pre-determined software”. The Defendant is further uncertain as

to the intended meaning of the allegation that a consultant “set up the database in accordance

with the direction of the Defendant”. Lastly, the Defendant is uncertain of what the Plaintiff is

referring to in asserting that Mr. Daly was “visibly upset” and specifically denies same. As to

each of these nebulous and confusing allegations the Defendant is unable to either admit or deny

the truth thereof and thus denies the same leaving the Plaintiff to her proof thereon.

12.    The Defendant denies that Mr. Daly ever directed anger towards the Plaintiff.

13.    Denied as stated. The Plaintiff admits that Mr. Daly sought input and information from

both the Plaintiff and Mr. Oakley as was appropriate and necessary for Mr. Daly to properly

perform the duties and responsibilities required of his employment position with the Defendant.

14.    Denied.

15.    The Defendant admits that Mr. Daly mentioned to the Plaintiff that he previously had a

Russian girlfriend. The Defendant denies that Mr. Daly stated to the Plaintiff that he “knows

how to deal with Russians”. The Defendant admits, however, that Mr. Daly informed the

Plaintiff that he had lived in Russia for over two (2) years and worked with Russians in the past.

16.    Denied.

17.    Denied.

                                                  2
18.     The Defendant denies that Mr. Daly imposed any restrictions on the Plaintiff that

impeded her ability to perform her work.

19.     Admitted, except as to when the Plaintiff began to experience printer problems, which

date is unknown to the Defendant.

20.     The Defendant is without sufficient information to admit or deny the allegations

contained in Paragraph Twenty (20) of the Plaintiff’s Complaint and so denies the same, leaving

the Plaintiff to her proof thereon. The Defendant does, however, admit that Mr. Daly authorized

the Plaintiff to resolve any problems she was experiencing with her printer in whatever manner

she deemed best, whether by way of having her printer repaired or receiving a new printer.

However, at the same time Mr. Daly suggested that a decision as to a new printer await the

pending move of the Plaintiff’s work space in order to best determine how to integrate and locate

the printer and whether and what type of team “networked” printer and/or copier would be best

suited for its intended use.

21.     The Defendant admits that the Plaintiff may not have had sole and exclusive access to a

printer after she threw out the printer she had been using but had access to other available

printers.

22.     Denied.

23.     Denied.

24.     Denied as stated. The Defendant admits that on more than on occasion Mr. Daly

commented that he had lived in Russia and worked with Russians on a regular basis and that he

had once had a Russian girlfriend.

25.     Denied.



                                                 3
26.    The Defendant admits that after Mr. Tabor was hired the Plaintiff was not invited to

certain meetings where her presence was not needed.

27.    Admitted that Mr. Daly asked the Plaintiff to pack up her office before her scheduled

vacation because the move to the new location was to take place when the Plaintiff was on her

vacation.

28.    The Defendant admits to the referenced meeting on or about April 18, 2018. The

Defendant incorporates herein its answer to Paragraph Twenty-Four (24) of the Plaintiff’s

Complaint, which discusses the April 16, 2008 meeting. The Defendant further admits that Ms.

Corey did not reprimand Mr. Daly nor did she take any remedial measures in response to

anything that Mr. Daly said at this meeting. Moreover, the Plaintiff acted in an unprofessional

and disparaging manner directed to her supervisor, Mr. Daly, during this meeting. Furthermore,

the Defendant denies that the Plaintiff became overwhelmed and started to cry in response to Mr.

Daly making the alleged comments.

29.    The Defendant denies that Mr. Daly made any false accusations against the Plaintiff.

30.    The Defendant is without sufficient information to admit or deny the allegations

contained in Paragraph Thirty (30) of the Complaint, since the Defendant does not know what

the Plaintiff is referring to when making allegations about “a project or work-related idea”.

31.    Denied. When the Plaintiff complained about poor internet and telephone connections

following her move to her new office space, which she selected in the apartment at Chepstow

(which was the most desirable office of all), Mr. Daly promptly contacted the Defendant’s

Information Technology Manager and asked that he address the Plaintiff’s concerns.

32.    The Defendant admits that for a short time Mr. Daly as unable to provide the Plaintiff

with a subscription key for her AutoCAD because at the time Mr. Daly attempting to secure

                                                 4
subscription licensing at no cost to the Defendant, which Mr. Daly was ultimately able to

accomplish.

33.        Denied, except that Mr. Daly did truthfully state that the Plaintiff was being

uncooperative, unprofessional, insubordinate, hostile, angry, and engaged in temper tantrums and

tirades.

34.        Denied.

35.        The Defendant is without sufficient information and belief to admit or deny the Plaintiff’s

assertion to contact the City of Newport regarding a permit application fee to replace the library

roof of the Breakers Mansion and leaves the Plaintiff to her proof thereon.

36.        Denied.

37.        Denied.

38.        Denied.

39.        Denied.

40.        Admitted. The Plaintiff commenced a medical leave of absence pursuant to the Family

Medical Leave Act on or about Monday, July 9, 2018.

41.        The Defendant is unable to admit or deny the allegations contained in Paragraph Forty-

One (41) of the Complaint, and thus denies the same, leaving the Plaintiff to her proof thereon.

42.        Admitted. The Plaintiff’s employment was terminated after she failed to return from her

FMLA leave on or about October 7, 2018.

43.        No response required.




                                                    5
                                             COUNT ONE



                UNLAWFUL DISCRIMINATION – R.I.G.L. §42-112-1 et seq.

44.   Denied.



                                         COUNT TWO



                UNLAWFUL DISCRIMINATION – R.I.G.L. §28-50-1                  et seq.

45.   Denied.



                                 AFFIRMATIVE DEFENSES



                              FIRST AFFIRMATIVE DEFENSE



      The Plaintiff has failed to state a claim upon which relief may be granted.



                            SECOND AFFIRMATIVE DEFENSE



      The Plaintiff’s Complaint is barred by her failure to exhaust administrative remedies.



                              THIRD AFFIRMATIVE DEFENSE



      The Plaintiff’s claim is barred by the applicable statute of limitations.

                                                6
                              FOURTH AFFIRMATIVE DEFENSE



       The Plaintiff’s claim is barred by the Plaintiff’s unclean hands.



                                FIFTH AFFIRMATIVE DEFENSE



       The Plaintiff’s Complaint is barred in whole or in part by the Plaintiff’s failure to

mitigate damages.



       WHEREFORE, the Defendant demands judgment against the Plaintiff denying and

dismissing her claims, together with costs of suit, attorney’s fees, and such other relief as this

Court deems appropriate and just.



                                                       Respectfully submitted,


                                                       s/s Thomas J. McAndrew_______
                                                       Thomas J. McAndrew
                                                       R.I. Bar No. 1001
                                                       One Turks Head Place, Suite 205
                                                       Providence, RI 02903
                                                       P: (401) 455-0350
                                                       F: (401) 455-0882
                                                       tmcandrew@tjmcandrewlaw.com




                                                  7
                              CERTIFICATE OF SERVICE




I hereby certify that on the 1st day of May, 2019 I filed mailed the within document to the

following parties or counsel of record:

V. Edward Formisano, Esquire
Formisano & Company, Inc.
100 Midway Place, Suite 1
Cranston, RI 02920


                                                             s/s Taylor P. Poirier ________




                                                8
